Title: Bartholomew Dandridge, Jr., to Alexander Hamilton, January 1795
From: Dandridge, Bartholomew Jr.
To: Hamilton, Alexander


        
          27. January 1795.
        
        Bw Dandridge, by the President’s order, respectfully returns to The Secretary of the Treasury, the Letters respecting Mr McFarland &c. He also returns the intended Act making provision for the Compensation of the Officers of the Revenue; a fair copy of which the President desires may be prepared for his signature, after which he wishes the one now sent to be returned to him.
        The President will thank the Secretary to call as he goes to his office, in order to have some conversation relative to filling the vacancies in the Revenue Department.
      